Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 3-14 is/are directed to a method for determining a voltage for at least two battery packs that would satisfy a target hold up for each battery pack. Claims 1, and 3-14 also determines the target hold up time for each battery pack based on a target performance characteristic (i.e. performance or life optimization goal). Claim 1, and 3-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitations in claims 1, and 3-14, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
Claim 1 recites: 
“A method for battery pack management, the method comprising: receiving battery pack data for two or more battery packs, the two or more battery packs comprising a first battery pack and a second battery pack; determining a target performance characteristic for the first battery pack and the second battery pack; determining a first hold up time for the first battery pack and a second hold up time for the second battery pack based at least in part on the battery pack data; determining, based on the target performance characteristic, a target hold up time from the first hold up time and the second hold up time; and determining, based on the battery pack data, a first voltage for the first battery pack and a second voltage for the second battery pack that satisfies the target hold up time.”
Claim 3 recites: 
wherein the target performance characteristics comprises battery pack life optimization and battery pack performance optimization; and wherein determining the target performance characteristic for the first battery pack and the second battery pack comprises: determining whether the first hold up time and second hold up time are above a threshold life optimization hold up time; determining a performance optimization hold-up time for the first battery pack and the second battery pack; determining whether a state of charge for the performance optimization hold-up time exceeds a maximum allowable state of charge; determining whether a difference between the performance optimization hold up time and the life optimization hold up time exceeds a threshold difference; selecting battery pack life optimization for the target performance characteristic based on determining that the first hold up time and second hold up time 
Claim 4 recites: 
wherein determining the target performance characteristic for the first battery pack and the second battery pack further comprises: selecting battery pack life optimization for the target performance characteristic based on determining that the first hold up time and second hold up time are above the threshold life optimization hold up time, the state of charge for performance optimization hold up time does not exceed the maximum allowable state of charge, and the difference between the performance optimization hold up time and the life optimization hold up time exceeds the threshold difference.
Claim 5 recites: 
wherein determining the target performance characteristic for the first battery pack and the second battery pack further comprises: selecting battery pack performance optimization for the target performance characteristic based on determining that the first hold up time and second hold up time are above the threshold life optimization hold up time, the state of charge for performance optimization hold up time does not exceed the maximum allowable state of charge, and the difference between the performance optimization hold up time and the life optimization hold up time does not exceed the threshold difference.
Claim 6 recites: 
wherein determining the target performance characteristic for the first battery pack and the second battery pack further comprises: determining whether the first hold 
Claim 7 recites: 
wherein the target performance characteristic comprises battery pack life optimization; and wherein determining the target hold up time comprises identifying and selecting a lowest hold up time from the first hold up time and the second hold up time.
Claim 8 recites: 
wherein the target performance characteristic comprises battery pack performance optimization; and wherein determining the target hold up time comprises identifying and selecting a highest hold up time from the first hold up time and the second hold up time.
Claim 9 recites: 
wherein the battery pack data comprises historical battery discharge curves associated with the two or more battery pack.
Claim 10 recites: 
wherein the historical battery discharge curves are determined by measuring a discharge time and corresponding voltages associated with each of the two or more battery packs.
Claim 11 recites: 
wherein the determining the first voltage for the first battery pack and the second voltage for the second battery pack comprises: discharging the first battery pack and the second battery pack; measuring a first hold up time for the first battery pack; measuring a second hold up time for the second battery pack; comparing the first hold up to the target hold up time to determine a first difference value; and determining that the first difference value exceeds a threshold difference value, analyzing a first historical battery discharge curve associated with the first battery pack to determine the first voltage for the first battery pack, wherein the first voltage corresponds to the target hold up time based on the first historical battery discharge curve.
Claim 12 recites: 
wherein the determining the first voltage for the first battery pack and the second voltage for the second battery pack further comprises: determining that the first difference value does not exceed the threshold difference value; and utilizing a previous voltage associated with the first battery pack from the battery pack data as the first voltage.
Claim 13 recites: 
wherein the determining the first voltage for the first battery pack and the second voltage for the second battery pack further comprises: comparing the second hold up to the target hold up time to determine a second difference value; and determining that the second difference value exceeds a threshold difference value, analyzing a second historical battery discharge curve associated with the second battery pack to determine the second voltage for the second battery pack, wherein the second voltage 
Claim 14 recites: 
wherein the determining the first voltage for the first battery pack and the second voltage for the second battery pack further comprises: determining that the second difference value does not exceed the threshold difference value; and utilizing a previous voltage associated with the second battery pack from the battery pack data as the second voltage.
This judicial exception in claims 1 and 3-14 is not integrated into a practical application.  In particular, the 1, and 3-14,  only recites the additional step of “discharging the first battery pack and the second battery pack” (claim 11).  The additional step of discharging the first battery pack and the second battery pack does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional step of discharging the first battery pack and the second battery pack does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As such claims 1, and 3-14 are directed to an abstract idea.
Claims 15-20 is/are directed to a system and a computer program product for determining a voltage for at least two battery packs that would satisfy a target hold up 
The limitations in claims 15-20, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with the use of “a processor” (claim 15) and a “computer program product” (Claim 18). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a general purpose computer, then it falls within the “Mental Processes” grouping of abstract ideas ( See 2019 PEG  pg. 52 where “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”)
Accordingly, claims 15-20 recites an abstract idea.
Claim 15 recites: 
A system for battery pack management, the system comprising: a processor communicatively coupled to a memory, the processor configured to: receive battery pack data for two or more battery packs, the two or more battery packs comprising a first battery pack and a second battery pack; determine a target performance characteristic for the first battery pack and the second battery pack; determine a first hold up time for the first battery back and a second hold up time for the second battery pack based at least in part on the battery pack data; determine, based on the target 
Claim 16 recites: 
wherein the target performance characteristics comprises battery pack life optimization and battery pack performance optimization; and wherein determining the target performance characteristic for the first battery pack and the second battery pack comprises: determining whether the first hold up time and second hold up time are above a threshold life optimization hold up time; determining a performance optimization hold-up time for the first battery pack and the second battery pack; determining whether a state of charge for the performance optimization hold-up time exceeds a maximum allowable state of charge; determining whether a difference between the performance optimization hold up time and the life optimization hold up time exceeds a threshold difference; selecting battery pack life optimization for the target performance characteristic based on determining that the first hold up time and second hold up time are above the threshold life optimization hold up time and the state of charge for performance optimization hold up time exceeds the maximum allowable state of charge.
Claim 17 recites: 
wherein determining the target performance characteristic for the first battery pack and the second battery pack further comprises: selecting battery pack life optimization for the target performance characteristic based on determining that the first hold up time and second hold up time are above the threshold life optimization hold up 
Claim 18 recites: 
A computer program product for battery pack management comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: receiving battery pack data for two or more battery packs, the two or more battery packs comprising a first battery pack and a second battery pack; determining a target performance characteristic for the first battery pack and the second battery pack; determining a first hold up time for the first battery back and a second hold up time for the second battery pack based at least in part on the battery pack data; determining, based on the target performance characteristic, a target hold up time from the first hold up time and the second hold up time; and determining a first voltage for the first battery pack and a second voltage for the second battery pack that satisfies the target hold up time based on the battery pack data.
Claim 19 recites: 
wherein the target performance characteristics comprises battery pack life optimization and battery pack performance optimization; and wherein determining the target performance characteristic for the first battery pack and the second battery pack comprises: determining whether the first hold up time and second hold up time are above a threshold life optimization hold up time; determining a performance optimization 
Claim 20 recites: 
wherein determining the target performance characteristic for the first battery pack and the second battery pack further comprises: selecting battery pack life optimization for the target performance characteristic based on determining that the first hold up time and second hold up time are above the threshold life optimization hold up time, the state of charge for performance optimization hold up time does not exceed the maximum allowable state of charge, and the difference between the performance optimization hold up time and the life optimization hold up time exceeds the threshold difference.
This judicial exception is not integrated into a practical application.  In particular, the claim recites “a processor” (claim 15) and a “computer program product” (Claim 18). (e.g. a general purpose computer).  The general purpose computer in the above steps is recited such that it amounts no more than instructions to apply the exception using a generic computing component.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component to perform the recited steps amounts to no more than instructions to apply the exception using a generic computing component. Instructions to apply an exception using a generic computing component cannot provide an inventive concept. The claim is not patent eligible.
 To overcome the 101 rejection on claims 1 and 3-20, Examiner recommends amending the subject matter of claim 2 into claims 1, 15 and 18.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 12 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 12 and 14, which recites:
 “wherein the determining the first voltage for the first battery pack and the second voltage for the second battery pack further comprises: determining that the first difference value does not exceed the threshold difference value” and 
“wherein the determining the first voltage for the first battery pack and the second voltage for the second battery pack further comprises: determining that the second difference value does not exceed the threshold difference value” respectively.
However claim based on Fig. 4 S306 and claims 11 and 13 from which they depend recites:
“determining that the first difference value exceeds a threshold difference value” (claim 11) and “and determining that the second difference value exceeds a threshold difference value” “(claim 13).
Based on Fig. 4 S306 of the specification, it has been determined that the first difference value exceeds (i.e. “Yes”) or does not exceed the threshold difference value (i.e. “no”)
However due to it dependency on claims 11 and 13, claims 12 and 14 states that it has been determined that the first (and second) difference value exceeds and does not exceed the threshold difference value. 
It is unclear how the first and second difference value exceeds and does not exceed the threshold difference value.

Correction is required.
Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson (US 20150295425) in view of Schaefer (US 20140114594).
As to claim 1, Bryngelsson discloses a method for battery pack management (Method in Fig. 3 for the battery pack management structure in Figs. 1 and 2), the method comprising: 
receiving battery pack data for two or more battery packs (Fig. 1 and Fig. 3 Step 19 collecting information about voltage of at least one cell 13 in each storage system 10 [0028] [0033]), the two or more battery packs comprising a first battery pack and a second battery pack (Fig. 2 multiple storage system 10 comprising multiple cells 13 (fig. 1)) ;
determining a target performance characteristic for the first battery pack and the second battery pack ([0031][0038]  batteries are controlled to be in the same charge state region, which means that they will have the same power performance and energy performance.  Power performance and energy performance identified as “target performance characteristic”)
determining a first voltage for the first battery pack and a second voltage for the second battery pack based at least in part on the battery pack data (Fig. 1 and Fig. 3 Step 19 and [0028] [0033]); 
determining, based on the target performance characteristic, a target voltage from the first voltage and the second voltage ([0028]-[0029] determine a target cell voltage and  provide the target voltage to each equalization device 13 (Fig. 1) so that said device uses this information to balance (charge, discharge) the cells 13 to approximately the same voltage level (i.e. target voltage)); and 
determining, based on the battery pack data, a first voltage for the first battery pack and a second voltage for the second battery pack that satisfies the target voltage ([0028]-[0029] battery voltage level that balances each battery as described in [0029] (i.e. uses this information to balance (charge, discharge) the cells 13 to approximately the same voltage level) identified as first and second voltage that satisfies the target voltage).
Although Bryngelsson determines a target voltage from the determined battery pack voltages and further determines battery pack voltages that satisfies the target voltage in order to equalize each cell for battery performance, Bryngelsson does not perform this method using battery hold up times. In other words, Bryngelsson does not determine a target holdup-time from the battery pack holdup times and further determines battery pack voltages that satisfies the target holdup time.
However, it would be obvious to one to ordinary skill in the art to modify Bryngelsson’s method of balancing based on battery voltages to do so based on holdup times in order to get the most energy and maximum usable power out of the battery 
As to claim 2, Bryngelsson in view of Schaefer teaches the method of claim 1, further comprising: charging, utilizing a power supply, the first battery pack to the first voltage ([0028]-[0029] of Bryngelsson … uses this information to balance (charge, discharge) the cells 13 to approximately the same voltage level); and charging, utilizing the power supply, the second battery pack to the second voltage ([0029] … uses this information to balance (charge, discharge) the cells 13 to approximately the same voltage level).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson (US 20150295425) in view of Schaefer (US 20140114594) in view of Naghshtabrizi (US20120293129). 
As to claim 7, Bryngelsson in view of Schaefer teaches the method of claim 1. 
Bryngelsson in view of Schaefer  does not disclose/teach wherein the target performance characteristic comprises battery pack life optimization; and wherein determining the target hold up time comprises identifying and selecting a lowest hold up time from the first hold up time and the second hold up time 
Naghshtabrizi teaches wherein the target performance characteristic comprises battery pack life optimization ([0022] In order to maximize the lifetime and the useable capacity of the cells of battery pack 16, it is desired to balance the charge state of the cells); and wherein determining a target state of charge comprises identifying and selecting a lowest state of charge from the first state of charge and the second state of charge (…[0070] the charge of the highest charged cell is equal to the charge of the lowest charged cell).
It would have been obvious to a person of ordinary skill in the art to modify the target performance characteristic of Bryngelsson to comprise battery pack life optimization and wherein determining the target hold up time comprises identifying and selecting a lowest hold up time from the first hold up time and the second hold up time in order to maximize the lifetime and the useable capacity of the cells as taught by Naghshtabrizi [0022].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson (US 20150295425) in view of Schaefer (US 20140114594) in view of Kuraishi (US 20130002203).
As to claim 8, Bryngelsson in view of Schaefer teaches the method of claim 1, wherein the target performance characteristic comprises battery pack performance optimization([0031][0038]  batteries are controlled to be in the same charge state region, which means that they will have the same power performance and energy performance and will degrade simultaneously.  Power performance, energy performance and degradation identified as “target performance characteristic”), and wherein determining the target hold up time ([0028]-[0029] of Bryngelsson in view of [0024] of Schaefer)
Bryngelsson in view of Schaefer does not disclose/teach comprises identifying and selecting a highest hold up time from the first hold up time and the second hold up time.
 determining a target charge voltage comprises identifying and selecting a highest hold up time from the first hold up time and the second hold up time ([0060] FIG. 6, the final output voltage of each of the battery modules 8 can be adjusted to the output voltage of the battery module 8 indicating the highest output voltage)
It would have been obvious to a person of ordinary skill in the art to modify the method of Bryngelsson to include wherein determining the target hold up time comprises identifying and selecting a highest hold up time from the first hold up time and the second hold up time, as taught by Kuraishi in order to maximize the useable capacity of the cells.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson (US 20150295425) in view of Schaefer (US 20140114594) in view of Kuo (US9912017)
As to claim 9, Bryngelsson in view of Schaefer teaches the method of claim 1.
Bryngelsson in view of Schaefer does not disclose/teach wherein the battery pack data comprises historical battery discharge curves associated with the two or more battery pack.
Kuo teaches wherein the battery pack data comprises historical battery discharge curves associated with the two or more battery pack (Fig. 2 showing discharge curves of battery cells 1 after balancing (i.e. BOEMS W equalization).
It would have been obvious to a person of ordinary skill in the art to modify the battery pack data of Bryngelsson to comprise historical battery discharge curves associated with the two or more battery pack, in order to show 
As to claim 10, Bryngelsson in view of Schaefer in view of Kuo teaches the method of claim 9, wherein the historical battery discharge curves are determined by measuring a discharge time and corresponding voltages associated with each of the two or more battery packs (Fig. 2 showing discharge curves of battery cells 1 after balancing (i.e. BOEMS W equalization).
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson (US 20150295425) in view of Schaefer (US 20140114594) in view of Kuo (US9912017) in view of Hoffman (US 20130176001).
As to claim 11, Bryngelsson in view of Schaefer in view of Kuo teaches the method of claim 9, wherein the determining the first voltage for the first battery pack and the second voltage for the second battery pack ([0028]-[0029] the cells 13 to approximately the same voltage level) identified as first and second voltage that satisfies the target voltage) comprises, discharging the first battery pack and the second battery pack ([0028]-[0029] battery voltage level that balances each battery as described in [0029] (i.e. uses this information to balance (charge, discharge) the cells 13 to approximately the same voltage level) identified as first and second voltage that satisfies the target voltage). 
Bryngelsson in view of Schaefer in view of Kuo further teaches measuring a first hold up time for the first battery pack (Fig. 1 and Fig. 3 Step 19 and [0028] [0033] of Bryngelsson measuring voltage and [0024] of Schaefer); measuring a second hold up time for the second battery pack (Fig. 1 and Fig. 3 Step 19 and ; comparing the first hold up to the target hold up time to determine a first difference value ([0028]-[0029] determine a target cell voltage and  provide the target voltage to each equalization device 13 (Fig. 1) so that said device uses this information to balance (charge, discharge) the cells 13 to approximately the same voltage level. As such it would be obvious to one of ordinary skill in the art that Bryngelsson in view of Schaefer determined a difference between the current holdup time and the target holdup time in order to charge the battery to the determines target voltage described in [0029]) 
Bryngelsson in view of Schaefer does not disclose/teach determining that the first difference value exceeds a threshold difference value, analyzing a first historical battery discharge curve associated with the first battery pack to determine the first voltage for the first battery pack, wherein the first voltage corresponds to the target hold up time based on the first historical battery discharge curve.
Regarding determining that the first difference value exceeds a threshold difference value, Hoffman teaches determining that the first difference value exceeds a threshold difference value ([0007] … to store a deviation from a target charge state again for each cell… When these deviations exceed predefined limit values, balancing is executed also after the subsequent charging process. This ensures that even aging batteries have reached their optimal charge state after each charging process)
It would have been obvious to a person of ordinary skill in the art to modify the method of Bryngelsson to include determining that the first difference value exceeds a threshold difference value, in order to balancing the cells to ensure 
Regarding analyzing a first historical battery discharge curve associated with the first battery pack to determine the first voltage for the first battery pack, wherein the first voltage corresponds to the target hold up time based on the first historical battery discharge curve. 
Kuo teaches analyzing a first historical battery discharge curve associated with the first battery pack to determine the first voltage for the first battery pack, wherein the first voltage corresponds to the target hold up time based on the first historical battery discharge curve (Fig. 2 showing discharge curves of battery cells 1 after balancing (i.e. BOEMS W equalization).
It would have been obvious to a person of ordinary skill in the art to modify the method of Bryngelsson to include analyzing a first historical battery discharge curve associated with the first battery pack to determine the first voltage for the first battery pack, wherein the first voltage corresponds to the target hold up time based on the first historical battery discharge curve, in order to show improvement in discharge times with and without equalization as taught by Kuo.
As to claim 12, Bryngelsson in view of Schaefer in view of Kuo in view of Hoffman teaches the method of claim 11, wherein the determining the first voltage for the first battery pack and the second voltage for the second battery pack ([0028]-[0029] of Bryngelsson the cells 13 to approximately the same voltage level) identified as first and second voltage that satisfies the target voltage) further comprises: determining that the first difference value does not exceed the threshold difference value ([0010] of  Hoffman the closer an electrochemical cell of the battery is thus to its target charge state after a charging process (i.e. does not exceed a threshold)); and utilizing a previous voltage associated with the first battery pack from the battery pack data as the first voltage ([0010] of Hoffman The closer an electrochemical cell of the battery is thus to its target charge state after a charging process the lesser the need for a correction of the charge current or the charge time for this electrochemical cell during the next charging process (I.e. utilizing a previous voltage to balance).
It would have been obvious to a person of ordinary skill in the art to modify the method of Bryngelsson to include wherein the determining the first voltage for the first battery pack and the second voltage for the second battery pack further comprises: determining that the first difference value does not exceed the threshold difference value; and utilizing a previous voltage associated with the first battery pack from the battery pack data as the first voltage, as taught by Hoffman in order to lessen the need for a correction of the charge current or the charge time thereby saving energy.
As to claim 13, Bryngelsson in view of Schaefer in view of Kuo in view of Hoffman teaches the method of claim 11, wherein the determining the first voltage for the first battery pack and the second voltage for the second battery pack ([0028]-[0029] the cells 13 to approximately the same voltage level) identified as first and second voltage that satisfies the target voltage) comprises: further comprises: comparing the second hold up to the target hold up time to determine a second difference value ([0028]-[0029] determine a target cell voltage and  provide the target  in view of Schaefer determined a difference between the current holdup time and the target holdup time in order to charge the battery to the determines target voltage described in [0029]) ; and determining that the second difference value exceeds a threshold difference value ([0007] of Hoffman … to store a deviation from a target charge state again for each cell… When these deviations exceed predefined limit values, balancing is executed also after the subsequent charging process. This ensures that even aging batteries have reached their optimal charge state after each charging process), analyzing a second historical battery discharge curve associated with the second battery pack to determine the second voltage for the second battery pack, wherein the second voltage corresponds to the target hold up time based on the second historical battery discharge curve (Fig. 2 of Kuo showing discharge curves of battery cells 1 after balancing (i.e. BOEMS W/O equalization).
As to claim 14, Bryngelsson in view of Schaefer teaches the method of claim 13, wherein the determining the first voltage for the first battery pack and the second voltage for the second battery pack ([0028]-[0029] the cells 13 to approximately the same voltage level) identified as first and second voltage that satisfies the target voltage) further comprises: determining that the second difference value does not exceed the threshold difference value([0010] of  Hoffman the closer an electrochemical cell of the battery is thus to its target charge state after a charging process (i.e. does not exceed a threshold)); and utilizing a previous voltage associated with the second battery pack from the battery pack data as the second voltage ([0010] of Hoffman The closer an electrochemical cell of the battery is thus to its target charge state after a charging process the lesser the need for a correction of the charge current or the charge time for this electrochemical cell during the next charging process (I.e. utilizing a previous voltage to balance).
It would have been obvious to a person of ordinary skill in the art to modify the method of Bryngelsson to include further comprises: determining that the second difference value does not exceed the threshold difference value; and utilizing a previous voltage associated with the second battery pack from the battery pack data as the second voltage, as taught by Hoffman in order to lessen the need for a correction of the charge current or the charge time thereby saving energy..
Claims 15 and 18 s/are rejected under 35 U.S.C. 103 as being unpatentable over Bryngelsson (US 20150295425) in view of Schaefer (US 20140114594) in view of Maloizel (US 20130134943).
As to claim 15, Bryngelsson discloses a system for battery pack management (Method in Fig. 3 for the battery pack management structure in Figs. 1 and 2), the system configured to:
 Receiv[ing] battery pack data for two or more battery packs, the two or more battery packs comprising a first battery pack and a second battery pack (Fig. 1 and Fig. 3 Step 19 collecting information about voltage of at least one cell 13 in each storage system 10 [0028] [0033]);
determin[ing] a target performance characteristic for the first battery pack and the second battery pack ([0031][0038] batteries are controlled to be in the same charge state region, which means that they will have the same power performance and energy performance and will degrade simultaneously.  Power performance, energy performance and degradation identified as “target performance characteristic”); 
determin[ing] a first voltage for the first battery back and a second voltage for the second battery pack based at least in part on the battery pack data (Fig. 1 and Fig. 3 Step 19 and [0028] [0033]); 
determin[ing], based on the target performance characteristic, a target voltage from the first voltage and the second voltage ([0028]-[0029] determine a target cell voltage and  provide the target voltage to each equalization device 13 (Fig. 1) so that said device uses this information to balance (charge, discharge) the cells 13 to approximately the same voltage level); and 
determin[ing] a first voltage for the first battery pack and a second voltage for the second battery pack that satisfies the target voltage based on the battery pack data ([0028]-[0029] battery voltage level that balances each battery as described in [0029] (i.e. uses this information to balance (charge, discharge) the cells 13 to approximately the same voltage level) identified as first and second voltage that satisfies the target voltage).
Although Bryngelsson determines a target voltage from the determined battery pack voltages and further determines battery pack voltages that satisfies the target voltage in order to equalize each cell for battery performance, Bryngelsson does not perform this method using battery hold up times. In other words, Bryngelsson does not holdup-time from the battery pack holdup times and further determines battery pack voltages that satisfies the target holdup time.
However, it would be obvious to one to ordinary skill in the art to modify Bryngelsson’s method of balancing based on battery voltages to do so based on holdup times in order to get the most energy and maximum usable power out of the battery cells as evident by Schaefer ([0008][0024] where Schaefer balances battery cells so that every cell reaches its depletion-goal charge simultaneously in order to get the most energy and maximum usable power out of the battery system)
Bryngelsson does not disclose/teach the system comprising: a processor communicatively coupled to a memory, the processor configured to perform the method steps of Bryngelsson as described above.
Maloizel teaches a processor communicatively coupled to a memory [0093]
It would have been obvious to a person of ordinary skill in the art to modify the system of Bryngelsson to include a processor communicatively coupled to a memory, the processor configured to perform the method steps of Bryngelsson as described above, as taught by Maloizel in order to operate Bryngelsson method faster to increase system productivity and efficiency.
As to claim 18, Bryngelsson discloses a method for battery pack management comprising: 
receiving battery pack data for two or more battery packs, the two or more battery packs comprising a first battery pack and a second battery pack (Fig. 1 and Fig. 3 Step 19 collecting information about voltage of at least one cell 13 in each storage system 10 [0028] [0033]);
determining a target performance characteristic for the first battery pack and the second battery pack ([0031][0038] batteries are controlled to be in the same charge state region, which means that they will have the same power performance and energy performance and will degrade simultaneously.  Power performance, energy performance and degradation identified as “target performance characteristic”);; 
determining a first voltage for the first battery back and a second voltage for the second battery pack based at least in part on the battery pack data (Fig. 1 and Fig. 3 Step 19 and [0028] [0033]); 
determining, based on the target performance characteristic, a target voltage from the first voltage and the second voltage ([0028]-[0029] determine a target cell voltage and  provide the target voltage to each equalization device 13 (Fig. 1) so that said device uses this information to balance (charge, discharge) the cells 13 to approximately the same voltage level);; and 
determining a first voltage for the first battery pack and a second voltage for the second battery pack that satisfies the target voltage based on the battery pack data ([0028]-[0029] battery voltage level that balances each battery as described in [0029] (i.e. uses this information to balance (charge, discharge) the cells 13 to approximately the same voltage level) identified as first and second voltage that satisfies the target voltage).
Although Bryngelsson determines a target voltage from the battery pack voltages and further determines battery pack voltages that satisfies the target voltage in order to perform equalize each cell for battery performance, Bryngelsson does not determine perform this method using battery hold up times. In other words, Bryngelsson does not holdup-time from the battery pack holdup times and further determines battery pack voltages that satisfies the target holdup.
However, it would be obvious to one of ordinary skill in the art to modify Bryngelsson method of balancing based on battery voltages to do so based on holdup times in order to get the most energy out of the battery system by balances the cells to finish discharging at the same time as evident by Schaefer ([0008][0024] where Schaefer balances battery cells so that every cell reaches its depletion-goal charge simultaneously in order to get the most energy and maximum usable out of the battery system).
Bryngelsson does not disclose/teach a computer program product for battery pack management comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations of Bryngelsson as described above.
Maloizel teaches a computer program product for battery pack management comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations ([0093])
It would have been obvious to a person of ordinary skill in the art to modify the method of Bryngelsson to include a computer program product for battery pack management comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations, as taught by Maloizel .
Allowable Subject Matter
Claims 3-6, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome 101 rejection, and the 112, 2nd rejection above.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 3,   Although the prior art discloses a method for battery pack management, the method comprising: receiving battery pack data for two or more battery packs, the two or more battery packs comprising a first battery pack and a second battery pack; determining a target performance characteristic for the first battery pack and the second battery pack; determining a first hold up time for the first battery pack and a second hold up time for the second battery pack based at least in part on the battery pack data; determining, based on the target performance characteristic, a target hold up time from the first hold up time and the second hold up time; and determining, based on the battery pack data, a first voltage for the first battery pack and a second voltage for the second battery pack that satisfies the target hold up time, the prior art of record does not disclose or teach the combination of:  

wherein determining the target performance characteristic for the first battery pack and the second battery pack comprises: determining whether the first hold up time and second hold up time are above a threshold life optimization hold up time; determining a performance optimization hold-up time for the first battery pack and the second battery pack; determining whether a state of charge for the performance optimization hold-up time exceeds a maximum allowable state of charge; determining whether a difference between the performance optimization hold up time and the life optimization hold up time exceeds a threshold difference; selecting battery pack life optimization for the target performance characteristic based on determining that the first hold up time and second hold up time are above the threshold life optimization hold up time and the state of charge for performance optimization hold up time exceeds the maximum allowable state of charge.”

As to claims 4-6 , are also objected to as they include the allowable subject matter in claim 3.

Regarding dependent claim 16,   Although the prior art discloses a system for battery pack management, the system comprising: a processor communicatively coupled to a memory, the processor configured to: receive battery pack data for two or more battery packs, the two or more battery packs comprising a first battery pack and a second battery pack; determine a target performance characteristic for the first battery pack and the second battery pack; determine a first hold up time for the first battery back and a second hold up time for the second battery pack based at least in part on the battery 

  “wherein determining the target performance characteristic for the first battery pack and the second battery pack comprises: determining whether the first hold up time and second hold up time are above a threshold life optimization hold up time; determining a performance optimization hold-up time for the first battery pack and the second battery pack; determining whether a state of charge for the performance optimization hold-up time exceeds a maximum allowable state of charge; determining whether a difference between the performance optimization hold up time and the life optimization hold up time exceeds a threshold difference; selecting battery pack life optimization for the target performance characteristic based on determining that the first hold up time and second hold up time are above the threshold life optimization hold up time and the state of charge for performance optimization hold up time exceeds the maximum allowable state of charge.”
As to claims 17, is also objected to as they include the allowable subject matter in claim 16.
Regarding dependent claim 19,   Although the prior art discloses a computer program product for battery pack management comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: receiving battery pack data for two or more battery packs, the two or more battery packs comprising a first battery pack and a second battery pack; determining a target performance characteristic for the first battery pack and the second battery pack; determining a first hold up time for the first battery back and a second hold up time for the second battery pack based at least in part on the battery pack data; determining, based on the target performance characteristic, a target hold up time from the first hold up time and the second hold up time; and determining a first voltage for the first battery pack and a second voltage for the second battery pack that satisfies the target hold up time based on the battery pack data, wherein the target performance characteristics comprises battery pack life optimization and battery pack performance optimization;, the prior art of record does not disclose or teach the combination of  

“wherein determining the target performance characteristic for the first battery pack and the second battery pack comprises: determining whether the first hold up time and second hold up time are above a threshold life optimization hold up time; determining a performance optimization hold-up time for the first battery pack and the second battery pack; determining whether a state of charge for the performance optimization hold-up time exceeds a maximum allowable state of charge; determining whether a difference between the performance optimization hold up time and the life optimization hold up time exceeds a threshold difference; selecting battery pack life optimization for the target performance characteristic based on determining that the first hold up time and second hold up time are above the threshold life optimization hold up time and the state of charge for performance optimization hold up time exceeds the maximum allowable state of charge.”

As to claims 20, is also objected to as they include the allowable subject matter in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lin et al (US 20200099110)  is cited for having the power supply system 10 can adjust the charging and discharging time of each battery unit so as to extend the life of the power supply system 10.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859